In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1449V
                                      Filed: April 12, 2016
                                         UNPUBLISHED

****************************
RUTH MAJOR,                             *
                                        *
                     Petitioner,        *       Damages Decision Based on Proffer;
                                        *       Influenza (“Flu”) Vaccine; Shoulder
                                        *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *       (“SPU”)
                                        *
                     Respondent.        *
                                        *
****************************
Carol L. Gallagher, Linwood, NJ, attorney for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On December 2, 2015, Ruth Major (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that as a result of an influenza (“flu”)
vaccine administered to her on January 4, 2015, she suffered a shoulder injury related
to vaccine administration (“SIRVA”). Petition at 2. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On April 12, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. In her Rule 4(c) report filed on April 8, 2016, respondent included a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$71,000.00. Respondent’s Rule 4(c) Report and Proffer at 3. In the Rule 4(c)
report/Proffer, respondent represented that petitioner agrees with the proffered award.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Rule 4(c) report/Proffer.

     Pursuant to the terms stated in the Rule 4(c) report/Proffer, the undersigned
awards petitioner a lump sum payment of $71,000.00, in the form of a check
payable to petitioner, Ruth Major. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2